Third District Court of Appeal
                                State of Florida

                             Opinion filed July 15, 2015.
          Not final until disposition of timely filed motion for rehearing.

                                ________________

                                No. 3D14-2328
                           Lower Tribunal No. 14-2078
                              ________________

                                 J.J., a juvenile,
                                     Appellant,

                                        Vs.

                             The State of Florida,
                                     Appellee.


     An Appeal from the Circuit Court for Miami-Dade County, Richard L.
Hersch, Judge.

     Carlos J. Martinez, Public Defender, and Susan S. Lerner, Assistant Public
Defender, for appellant.

      Pamela Jo Bondi, Attorney General, and Marlon J. Weiss, Assistant
Attorney General, for appellee.

Before SUAREZ, C.J., and LAGOA and FERNANDEZ, JJ.

      FERNANDEZ, J.

      J.J., a juvenile, appeals the trial court’s withholding of adjudication and

probation sentence, contending that it was harmful error for the trial court to allow
direct testimony about what a live video feed showed without placing the recording

into evidence. We affirm because direct testimony of events observed, even where

those events are being concurrently recorded, is not a violation of the best evidence

rule when the recording is not placed in evidence.

      The court adjudicated J.J. delinquent for shoplifting. The loss prevention

officers observed her and her two female companions, via CCTV (closed-circuit

television), select items from the shelves, conceal them, and walk out of the store

without paying for the items. The CCTV feed automatically recorded the theft.

Two loss prevention officers also observed the theft in progress, live, via the

CCTV monitor. The loss prevention officers confronted the women outside the

store and asked them to accompany the officers to the loss prevention office, where

the women removed the stolen items from their pockets.

      The State was unable to play the recording at trial because proprietary

equipment was required for playback, and neither the court nor the State had such

equipment available. A loss prevention officer testified that on the date of the theft,

he saw the women take the property without paying for it. The defense objected to

the testimony based on a violation of the best evidence rule because the recording

could not be played. The court overruled the objection. We agree that there was no

violation of the best evidence rule.




                                          2
      We review a trial court’s ruling on evidentiary issues for abuse of discretion.

England v. State, 940 So. 2d 389, 400 (Fla. 2006). Florida’s best evidence rule is

codified in section 90.952, Florida Statutes (2014). This section provides that:

“[e]xcept as otherwise provided by statute, an original writing, recording, or

photograph is required in order to prove the contents of the writing, recording, or

photograph.” A witness’s in-court description of actions depicted in a video

recording is “content-based testimony that violates the best evidence rule” when

offered to prove the crime without introduction of the video in evidence. T.D.W.

v. State, 137 So. 3d 574, 576 (Fla. 4th DCA 2014).

      The defense argues that although the loss prevention officer watched the live

feed from his office, the best evidence rule still applies because the officer

described what a recording of the events showed. In support of its argument, the

defense points to T.D.W. where the Fourth District Court of Appeal held that a

detective’s testimony identifying the juvenile based on the detective’s review of a

portion of surveillance video that was not admitted at trial violated the best

evidence rule. Id.

      T.D.W., however, is distinguishable because in that case, the detective’s

testimony was offered to prove the contents of the recording. In addition, the

detective described what she saw on the surveillance videotape she viewed outside

the courtroom. Id. at 575. In the case before us, the only issue for this Court to



                                         3
decide is whether the mere existence of a recording of what the loss prevention

officer saw live makes his testimony about a live event subject to the best evidence

rule. We hold that it does not.

      In so holding, we join the decisions of other state and federal jurisdictions,

which hold that testimony describing events that were observed live and recorded

do not violate the best evidence rule, even if the recording is not admitted in

evidence. See, e.g., United States v. Workinger, 90 F.3d 1409, 1415 (9th Cir.

1996); United States v. Howard, 953 F.2d 610, 612–13 (11th Cir. 1992); Matute v.

State, 2014 WL 6845585, at *4-5 (Tex. Ct. App. Nov. 26, 2014) (unpublished);

Cox v. State, 2012 WL 2692189, at *3 (Tex. Ct. App. July 9, 2012); People v.

Tharpe–Williams, 676 N.E.2d 717, 720 (Ill. App. Ct. 1997); In re Jayshawn B.,

975 N.Y.S.2d 863, 866 (N.Y. Fam. Ct. 2013). We find the reasoning of these state

and federal cases persuasive on this issue of first impression in Florida.1

      Here, there is no violation of the best evidence rule. The loss prevention

officer did not try to prove the contents of the recording. He recounted his own

observations of the events, which he viewed personally and contemporaneously

through a closed-circuit surveillance system. Accordingly, the defense’s argument
      1  In addition, other state courts have likened observations made via a live
video feed to observations made through other visual aids such as binoculars or a
telescope. See Commonwealth v. Capeles, 950 N.E.2d 84, 84 (Mass. App. Ct.
2011) (unpublished); Tharpe–Williams, 676 N.E.2d at 721. We also find this
reasoning persuasive.



                                          4
that the best evidence rule was violated is misplaced because a live video feed is

not a recording. It is instead an electronic aid to a personal observation. The mere

fact that a recording was made does not instantly convert the recording into a better

piece of evidence.

      Consequently, the testimony describing a live observation of a subject that is

concurrently being recorded is not a violation of the best evidence rule. Therefore,

we affirm the trial court’s withholding of adjudication and probation sentence.

      Affirmed.




                                         5